DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the retentate outlet" in the last clause of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner is interpreting the claim to recite a housing unit wherein the housing unit comprises “an inlet, a retentate outlet, and a permeate outlet” and “the fluid flow path between the inlet and the retentate outlet”.  Appropriate correction is necessary.
Claim 8 recites the limitation "the outlet" in line of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the outlet refers to the permeate outlet, the retentate outlet, or to an altogether additional outlet.  For the purposes of examination, the examiner is interpreting “the outlet” to recite “an outlet”.   Appropriate correction is necessary.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5-6, and 9-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Childs et al., PCT/CA05/00518 (Childs).  For the purposes of examination, the examiner is relying on the national stage entry of PCT/CA05/00518 which is fully supported in US 2008/0017578 (IDS) and hereinafter referred to as seen below.
Regarding claims 1 and 9, Childs discloses a filter device (abstract) comprising a housing unit (see “module”, ¶ 0076, “tubular device”, ¶ 0079, 0081), the housing unit comprises:
An inlet (“second flow channel”, ¶ 0081), a retentate outlet (i.e. distal end of “second flow channel”, ¶ 0081), and a permeate outlet (see “the center of the resulting tube thus forms one flow channel”, ¶ 0081); 
A fluid flow path between the inlet and the retentate outlet (see “flow may be from the center of the tube through the walls of the tube to the outside or the reverse”, ¶ 0079); and 
A composite material within the housing unit, wherein the composite material comprises:
A support member comprising a plurality of pores extending through said support member (¶ 0085); and 
A non-self-supporting macroporous cross-linked gel (¶ 0085-0087), comprising macropores between 10 nm and 3000 nm (¶ 0094), said microporous gel being located in the pores of the support member (¶ 0085);
Wherein:
The cross-linked gel is a copolymer (¶ 0111-0119) cross-linked via N,N’-methylenebisacrylamide (¶ 0109);
The cross-linked gel comprises functional groups, wherein said functional groups are protein A (¶ 0121);
Said macropores of said macroporous cross-linked gel are smaller than said pores of said support member (¶ 0086); and
 The pores of the support member are substantially perpendicular to the fluid flow path (see “the membrane stack configured such that fluid passes through the membrane stack in a direction substantially perpendicular to the plane of the membrane layers and the spacer layer”, ¶ 0018, 0057) and the retentate outlet is substantially parallel to the surface of a filter medium comprising the composite material said fluid flow path substantially parallel to a surface of a filter medium (see “tangential fluid flow may occur across the surface of the first membrane in a stack”, ¶ 0057).
Regarding claim 2, Childs discloses the composite material is arranged in a substantially coplanar stack of substantially coextensive sheets (¶ 0067, 0076), a spiral wound configuration (¶ 0067, 0076), or a tubular configuration (¶ 0072, 0076).
Regarding claims 5-6, Childs discloses a device wherein the housing unit is substantially cylindrical and disposable or reusable (¶ 0054, 0067, 0080-0081).
Regarding claims 10-11, Childs discloses that the support member consists essentially of a polyolefin material having a thickness between 10 and 500 microns and an average pore size between 0.1 and 25 microns (¶ 0165).
Regarding claim 12, Childs discloses a device where the composite material has 2 to 10 separate support members (¶ 0148).
Regarding claim 13, Childs discloses a device where the composite material is a pleated membrane (¶ 0079).
Regarding claim 14, Childs discloses that the support member comprises polyethersulfone (¶ 0146).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs in view of Aoyagi et al., US 4836928 (Aoyagi, IDS).
Regarding claims 3-4, Childs discloses that modules can be formed in the form of hollow fiber bundles (¶ 0076) where it is implicit that the hollow fiber lumen is perpendicular to the pores of the hollow fiber support member.  Childs does not disclose the lumen diameter recited in claim 3.  However, Aoyagi discloses that it is common to form hollow fiber type bundles having pores perpendicular to the fiber lumen (figs. 2A-B), wherein said lumen is about 100 microns in diameter (C6/L6-10).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Childs to have the recited hollow fiber lumen diameter as described in Aoyagi since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs in view of Scheper et al., US 2003/0047504 (Scheper).
Regarding claim 7, Childs does not disclose that the housing material is formed from plastic or stainless steel.  However, Scheper discloses that it is no more than common to form filtration material housings out of plastics, metals, and/or non-metal materials (abstract, ¶ 0011).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Childs to utilize a plastic or metal housing material as described in Scheper since it has been shown that the usage of such materials are effective and widely used in the prior art and provide no more than predictable and reliable results, i.e. a filtration housing having a high structural integrity.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs in view of Wargo et al., WO 2005/118106 (Wargo).
Regarding claim 8, Childs does not disclose an inlet or outlet comprising a press fit attachment point, a luer lock attachment point, or a hose barb attachment point.  However, Wargo discloses that it is routine to use a variety of fluid inlet/outlet attachment configurations including compression fittings and barbs among others (¶ 0057).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Childs to include a compression or barb attachment for the inlet/outlet as described in Wargo since it has been shown that the usage of such widely-known attachment point configurations is effective and provides no more than predictable and reliable results, i.e. a fluid-tight attachment fitting capable of withstanding pressures of routine filtration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIRK R BASS/Primary Examiner, Art Unit 1779